DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0133477 A1.


Response to Amendment
The amendment filed on 12/17/2021 has been entered:
Claim 1, 4, 5, 11 and 16 – 22 remain pending in the application;
Claim 1 and 16 are amended;
Claim 20 – 22 are added as new.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered, however the amendments to claims render the arguments moot in view of new grounds of rejection.

trunk of a living body,” “and wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions.” Applicant submitted on p.6 – 16 that “Ewing makes no mention of detecting magnetism from a trunk of a living body in contrast to FIGs. 3 and 5 from the originally-filed application and as required by amended independent claim 1”; “Nishikawa discloses a configuration in which magnetic sensors are arranged relative to a person's head. See Nishikawa, FIG. 7”; “Fujimoto fails to make any mention of the dewars 5, a respective dewar holder, or a respective SQUID device being changeable in terms of a two-dimensional horizontal plane in order to detect biomagnetism within a trunk of a living body. In particular, Fujimoto is primarily directed at imaging human heads of different shapes. See Fujimoto, pars. [0002], [0003], and [0006]. Accordingly, Fujimoto fails to cure what Ewing and Nishikawa lack with respect to amended independent claim 1.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, although Nishikawa and Fujimoto teaches a headset, both reference does not exclude the using of sensor array to other parts of living body. More specifically, in [0075] and [0100], Nishikawa explicitly teaches “a layout surface on which the fitting units 6 are arranged is curved along the surface (for example, the head) of a human body as a detection target”, and “The component shown in FIG. 7 is an example used for detection of neuromagnetic fields. However, a living body's part as a detection target is not limited thereto.” Fujimoto also in [0012] explicitly teaches “by changing the shape of the cage 3 and the position setting and moving state of the dewar 5, it is possible to measure various parts of the human body.” Both sensor devices of Nishikawa and Fujimoto can be placed along the surface of the chunk of the living body.
Second, since applicant’s amendments change the scope of claim, new references Hokari (US 2013/0150702 A1; published on 06/13/2013) and Jacobsen et al. (US 2009/0204195 A1; published on 08/13/2009) (hereinafter “Jacobsen”) are introduced in new grounds of rejection to teach the amended claims in combination with the teaching of all other cited references.
Thus, applicant’s arguments regarding the rejection to independent claim 1 and 16 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of correspond dependent claims, applicant’s remarks submitted on p.16 – 17 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 16. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 17 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US 2014/0062472 A1; published on 03/06/2014) in view .

Regarding claim 1, Nishikawa teaches a biomagnetism measuring device ("A magnetic sensor of the embodiment is formed ..." [0060]) comprising:
a plurality of magnetic sensors ("… by combining a plurality of assemblies …" [0060]; "Each assembly includes: a plurality of tunnel magnetoresistive elements 10 ... " [0061]; see Fig.5) configured to detect biomagnetism ("Thus, the magnetic field Hs, namely, biomagnetic signals of a detection target, can be detected …" [0095]);
holding portions ("… a holding grid 7 ..." [0075]); and
a plurality of frames arranged in an array in the holding portion (“… are inserted into insertion parts 7 a of a holding grid 7 to be arranged in a matrix and held.” [0075]) and being configured to removably hold the plurality of magnetic sensors ("The fitting units 6 each equipped with the assembly unit(s) 4A and the assembly unit(s) 4B are inserted into insertion parts 7 a of a holding grid 7 …" [0075]; see Fig.5) such that the plurality of magnetic sensors are opposed to ("... a layout surface on which the fitting units 6 are arranged is curved along the surface {for example, the head} of a human body as a detection target." [0075]; see also Fig.7 and Fig.8) a trunk of a living body (However, a living body's part as a detection target is not limited thereto." [0075]; the detection grid can be applied to other part which include the trunk).

However, in the same field of endeavor, Ewing teaches wherein the biomagnetism measuring device is embedded in an examination table (“The system 10 includes a cart 14 which may be the size and shape of an examination table with a headrest assembly 16 …” [0088]); 
wherein the plurality of magnetic sensors have a plurality of detection surfaces (“… a closely-spaced evenly-distributed array {e.g., 19×4-channel modules} of superconducting MEG sensors 18 housed below the outer surface of a headrest 21 {FIG. 1B} of the headrest assembly 16.” [0088]; see Fig.1B; “The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses {FIG. 3} for the 19 modules …” [0107]; here the window is interpreted as the measuring surface of each sensor) that are configured to face the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).
In addition, Hokari teaches wherein the biomagnetism measuring device is embedded in an examination table (“The magnetic field measuring apparatus 1 includes a bed 2 …” [0032]; “… a housing 3 c to contain the cells 11 arranged on the back surface side of the subject P.” [0034]); and wherein the plurality of detection surfaces are configured to face the trunk of the living body lying on the examination table (“The plural cells 11 included in the cell array 10 are arranged to cover … the back surface of the subject P.” [0033]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism 
Nishikawa in view of Ewing and Hokari fails to explicitly teach wherein the number and position of the plurality of magnetic sensors required for measurement of the trunk of the living body in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the trunk of the living body, and wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions.
However, in the same field of endeavor, Fujimoto teaches wherein the number and position of the plurality of magnetic sensors required for measurement of the trunk of the living body in a state where the plurality of magnetic sensors are held by the frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the trunk of the living body (“That is, when the object to be measured is small, the number of dewars 5 that can be close to the object 9 is small. Therefore, as shown in FIG. 2, every other dewar 5 is moved so as to be close to the object to be measured. By controlling the operation of the dewar 5, the dewar 5 is arranged according to the shape of a small object to be measured. Since the second transfer pipe 4 that supplies helium gas to the dewar 5 is removable, the number of dewar 5 can be increased or decreased to correspond to the size of the measurement target portion to obtain the shape of the object to be measured.” [0011]; “Of course, by changing the shape of the cage 3 and the position setting and moving state of the various parts of the human body.” [0012]; see Fig.1 and Fig.2, considering the transverse plane or horizontal plane of Fig.1 and Fig.2, the final patterns of dewars in measurement position for different body size is changeable in two dimension in the transverse plane).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biomagnetism measurement system as taught by Nishikawa with the adjustable and removable biomagnetism sensors as taught by Fujimoto. Doing so would make it possible “to measure any part of a living body by controlling and moving the positions of the tips of a plurality of dewars to match the shape of the measurement target part of the living body” (see Fujimoto; [0027]).
Nishikawa in view of Ewing, Hokari and Fujimoto fails to explicitly teach wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions.
However, in the same field of endeavor, Jacobsen teaches wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions (“The multi-element probe array 60 includes a linear bundle of microfibers 12 … A most forward positioned subset of the microfibers defines probe elements 14.” [0040]; see Fig.14, the bundle 12 is interpreted as the holding portion and elements 14 is interpreted as the sensors).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor array as taught by 

Regarding claim 5, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 1, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).

Regarding claim 16, Nishikawa teaches a biomagnetism measuring system (“With the above-described configuration, a biomagnetism measurement system 200 is realized.” [0099]) comprising:
a biomagnetism measuring device ("A magnetic sensor of the embodiment is formed ..." [0060]), 
wherein the biomagnetism measuring device comprises a plurality of magnetic sensors ("… by combining a plurality of assemblies …" [0060]; "Each assembly includes: a plurality of tunnel magnetoresistive elements 10 ... " [0061]; see Fig.5) configured to detect biomagnetism ("Thus, the magnetic field Hs, namely, biomagnetic signals of a detection target, can be detected …" [0095]), holding portions ("… a holding grid 7 ..." [0075]), and a plurality of frames arranged in an array in the holding portion (“… are inserted into insertion parts 7 a of a holding grid 7 to be arranged in a matrix 
Nishikawa fails to explicitly teach an examination table; and the biomagnetism measuring device is embedded in the examination table; wherein the plurality of magnetic sensors have a plurality of detection surfaces that are configured to face the trunk of the living body lying on the examination table such that contact between the trunk of the living body and the plurality of detection surfaces of the plurality of magnetic sensors is improved by gravity acting on the trunk of the living body, and wherein the number and position of the plurality of magnetic sensors required for measurement of the trunk of the living body in a state where the plurality of magnetic sensors are held by the plurality of frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the trunk of the living body; and wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions.
However, in the same field of endeavor, Ewing teaches an examination table (“… an examination table with a headrest assembly 16 …” [0088]) and the biomagnetism measuring device is embedded in the examination table (“The system 10 includes a cart 
wherein the plurality of magnetic sensors have a plurality of detection surfaces (“… a closely-spaced evenly-distributed array {e.g., 19×4-channel modules} of superconducting MEG sensors 18 housed below the outer surface of a headrest 21 {FIG. 1B} of the headrest assembly 16.” [0088]; see Fig.1B; “The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses {FIG. 3} for the 19 modules …” [0107]; here the window is interpreted as the measuring surface of each sensor) that are configured to face the body lying on the examination table (“The preferred embodiment of the headrest uses a honey-comb rear-wall design with individual circular or elliptical windows or recesses {FIG. 3} for the 19 modules, each module {or cluster} including 4 channels of sensing coils. The primary advantage of using individual windows or wells is the ability to achieve close spacing to the head …” [0107]; see Fig.21) such that contact between the body and the plurality of detection surfaces of the plurality of magnetic sensors is improved by gravity acting on the body (the improved contacting is an inherent result of having head as the portion of body lying on the sensor array as shown in Fig.21).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the individual sensing windows for biomagnetic sensor array as taught by Ewing. Doing so would make it possible to “achieve close spacing to the head while providing strength to withstand against vacuum” (see Ewing; [0107]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the housing on the back surface of the subject as taught by Hokari. Doing so would make it possible “to cover a generation source of the magnetic field of the measurement object from plural directions” (see Hokari; [0008]).
Nishikawa in view of Ewing and Hokari fails to explicitly teach wherein the number and position of the plurality of magnetic sensors required for measurement of the trunk of the living body in a state where the plurality of magnetic sensors are held by the plurality of frames and in terms of a horizontal plane direction are two-dimensionally changeable according to a stature of the trunk of the living body; and wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions.
However, in the same field of endeavor, Fujimoto teaches wherein the number and position of the plurality of magnetic sensors required for measurement of the trunk of the living body in a state where the plurality of magnetic sensors are held by the plurality of frames and in terms of a horizontal plane direction are two-dimensionally various parts of the human body.” [0012]; see Fig.1 and Fig.2, considering the transverse plane or horizontal plane of Fig.1 and Fig.2, the final patterns of dewars in measurement position for different body size is changeable in two dimension in the transverse plane).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the biomagnetism measurement system as taught by Nishikawa with the adjustable and removable biomagnetism sensors as taught by Fujimoto. Doing so would make it possible “to measure any part of a living body by controlling and moving the positions of the tips of a plurality of dewars to match the shape of the measurement target part of the living body” (see Fujimoto; [0027]).
Nishikawa in view of Ewing, Hokari and Fujimoto fails to explicitly teach wherein a subset of the plurality of frames actually holds the plurality of magnetic sensors, the subset constituting less than all of the plurality of frames in the holding portions.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor array as taught by Nishikawa with subset arrangement of probe elements as taught by Jacobsen. Doing so would make it possible that the “combination of a large number of probe elements, each having a large number of interface elements, provides very high resolution sampling of brain function within the three-dimensional area spanned by the probe elements” (see Jacobsen; [0041]).

Regarding claim 18, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 16, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).

Regarding claim 20, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 16, and Nishikawa further teaches a plurality of through holes configured to accept insertion of the plurality of magnetic 
In addition, Hokari further teaches wherein the examination table comprises a plurality of through holes (“… a housing 3 c to contain the cells 11 arranged on the back surface side of the subject P.” [0034]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid for biomagnetism sensors as taught by Nishikawa with the housing on the back surface of the subject as taught by Hokari. Doing so would make it possible “to cover a generation source of the magnetic field of the measurement object from plural directions” (see Hokari; [0008]).

Regarding claim 21, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 1, and Nishikawa further teaches wherein the holding portions comprise a plurality of fixing portions and a plurality hinges connecting adjacent fixing portions among the plurality of fixing portions (“Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …” [0075]; see Fig.5, 6), and wherein a respective fixing portion among the plurality of fixing portions holds a respective magnetic sensor among the plurality of magnetic sensors (“The fitting units 6 each equipped with the assembly unit(s) 4A and the assembly .


Claim 4, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen, as applied in claim 1 and 16 respectively, and further in view of Kado (EP 0884601 A1; published on 12/16/1998).

Regarding claim 4, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 1, except wherein the holding portion is made of a nonmagnetic material.
Although the nonmagnetic material is a must-have in all designs of magnetic sensor, Nishikawa in view of Ewing and Fujimoto fails to explicitly teach what material is used to form the holding grid 7.
However, in the same field of endeavor, Kado teaches wherein the holding portion is made of a nonmagnetic material ("The inner vessel 14, the outer vessel 16, and almost all constituent members of the cryostat 12 are formed of non-magnetic and non-conducting material, such as fiber-reinforced resin or others." Col.6, Ln.45 - 51; "Most of the constituent members of the cryostat 72 are formed of non-magnetic and non-conducting material, such as fiber reinforced resins, etc." Col.11, Ln.15 - 18; see Fig.3, 10).


Regarding claim 11, Nishikawa in view of Ewing, Hokari, Fujimoto, Jacobsen and Kado teaches all claim limitations, as applied in claim 4, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).

Regarding claim 17, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 16, except wherein the holding portion is made of a nonmagnetic material.
Although the nonmagnetic material is a must-have in all designs of magnetic sensor, Nishikawa in view of Ewing and Fujimoto fails to explicitly teach what material is used to form the holding grid 7.
However, in the same field of endeavor, Kado teaches wherein the holding portion is made of a nonmagnetic material ("The inner vessel 14, the outer vessel 16, and almost all constituent members of the cryostat 12 are formed of non-magnetic and non-conducting material, such as fiber-reinforced resin or others." Col.6, Ln.45 - 51; "Most of the constituent members of the cryostat 72 are formed of non-magnetic and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the holding grid as taught by Nishikawa with the non-magnetic material as taught by Kado. Doing so would make it possible that "they does not bother the detection of magnetic fields" (see Kado; Col.11, Ln.15 - 18).

Regarding claim 19, Nishikawa in view of Ewing, Hokari, Fujimoto, Jacobsen and Kado teaches all claim limitations, as applied in claim 17, and Nishikawa further teaches wherein the holding portion is made of a flexible material ("Stretchable joints 7 b connect the insertion parts 7 a and consequently, as shown in FIG. 6 …" [0075]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen, as applied in claim 1, and further in view of Ho (WO 2011030985 A1; published on 03/17/2011).

Note, the citation of reference Ho are citing the page numbers in the machine translation.

Regarding claim 22, Nishikawa in view of Ewing, Hokari, Fujimoto and Jacobsen teaches all claim limitations, as applied in claim 1, except a fixing tool that couples a 
However, in the same field of endeavor, Ho teaches a fixing tool that couples a respective magnetic sensor among the plurality of magnetic sensors to a respective frame among the frames (“The magnetic measuring sensor accommodating apparatus 2000 according to the second exemplary embodiment may have the second window 620 at the tip end portion of the outer cylinder 600 …” Page 11; “… the movement is restrained by the stopper 640 located above the tip 650 in the drawing …” Page 12; ), the fixing tool being a screw (“… the stopper 640 is the outer surface of the outer cylinder 600 as shown in FIG. It can be screwed to the …” Page 12; “The stopper is screwed to the outer circumferential surface of the outer cylinder tip portion …” Page 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor holding portion as taught by Nishikawa with the sensor receiving structure as taught by Ho. By using the screwed stopper, it is possible that “the movement is restrained by the stopper” (see Ho; Page 12).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/CHAO SHENG/           Examiner, Art Unit 3793                      

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793